Citation Nr: 0811308	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-30-327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of memory, 
claimed as due to an undiagnosed illness. 

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae prior to February 12, 2007, and in 
excess of 30 percent from February 12, 2007, forward.   


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) had active service from November 1983 
to July 2003.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal August 2003 and December 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, regional office (RO).  In August 2003, 
the RO granted service connection for pseudofolliculitis 
barbae, evaluated as noncompensable, effective from August 1, 
2003.  In December 2003, the RO denied service connection for 
memory loss.

These claims were remanded to the RO by the Board in 
September 2006.  While the case was in remand status, the RO 
granted a 30 percent evaluation for the veteran's 
pseudofolliculitis barbae, effective from February 12, 2007.  
Since the RO's increase did not constitute a full grant of 
the benefit sought, the higher initial evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The case has been returned to the Board and is ready 
for further review.  

The issue of service connection for memory loss as due to 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to February 12, 2007, the veteran's service- 
connected pseudofolliculitis barbae is shown to have been 
asymptomatic. 

2.  From February 12, 2007, the veteran's service-connected 
skin disorder is shown to have been manifested by seborrheic 
dermatitis of the neck and beard line with inactive cystic 
scarring in the anterior neck folds, with between 20 to 40 
percent of the exposed area affected and greater than 5 
percent but less than 20 percent of the total body area 
affected.  


CONCLUSIONS OF LAW

1.  Prior to February 12, 2007, the criteria for an initial 
compensable rating for pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7806 (2007).  

2.  From February 12, 2007, the criteria for an evaluation in 
excess of 30 percent for pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received compliant 
notification prior to the initial grant of service connection 
for a skin disorder in August 2003.  The RO notice letter 
dated in April 2003 informed the veteran that he could 
provide evidence to support his claim for service connection 
or the location of such evidence and informed him that he 
could secure private records himself and send them to VA.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The RO granted service connection for 
pseudofolliculitis barbae, and assigned a noncompensable 
evaluation effective from August 1, 2003.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in April 2003 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Regarding the duty to assist, the RO has provided the veteran 
with VA examinations.  The record does not suggest that 
additional, pertinent evidence exists that VA is obligated to 
obtain before making a decision in this case.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Higher Initial Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, separate ratings for separate 
periods of time based on the facts found is for 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran argues that a higher evaluation is warranted for 
his service-connected pseudofolliculitis barbae.  His 
disorder is rated by analogy under DC 7899-7800.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 
4.27 (2007).  When an unlisted disease is encountered, rating 
by analogy is permitted pursuant to 38 C.F.R. § 4.21 (2007).  
In such a situation, the veteran is rated under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Id.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  38 C.F.R. 
§ 4.27 (2007).  The provisions of 38 C.F.R. § 4.31 indicate 
that a zero percent evaluation will be assigned when the 
symptomatology required for a compensable rating is not 
shown.  See 38 C.F.R. § 4.31 (2007).

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck.  A 10 percent evaluation is assigned when one 
characteristic of disfigurement is present.  A 30 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or; with two or three 
characteristics of disfigurement.  Diagnostic Code 7800 
provides for a higher rating of 50 percent for disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Id. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).  Diagnostic Code 7800 
also provides for a rating of 80 percent for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  Id. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are: 
1.  Scar 5 or more inches (13 or more centimeters) in length; 
2.  Scar at least one-quarter inch (0.6 centimeters) wide at 
the widest part; 3.  Surface contour of scar elevated or 
depressed on palpation; 4.  Scar adherent to underlying 
tissue; 5.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 square centimeters); 6.  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 7.  
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); 8.  Skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

Other potentially applicable Diagnostic Codes (DC) which 
could provide a rating beyond 30 percent include 7806 
(dermatitis) and 7816 (psoriasis).  Under both DCs, a 
noncompensable rating is warranted if less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
are affected; and, no more than topical therapy required 
during the past 12-month period.  A 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Codes 7806, 7816.  

In August 2003, the RO granted service connection for 
pseudofolliculitis barbae, and assigned a noncompensable 
evaluation effective from August 1, 2003.  This was based on 
service medical records which showed that the veteran was 
treated in service for pseudofollicutitis barbae on several 
occasions (see, e.g., July, 1988, November 1988, March 1989), 
and that he was placed on shaving profile.  His January 2003 
separation examination report shows that the veteran denied a 
history of skin disease, and examination of the skin was 
normal.  The RO also considered a VA examination of May 2003.  
The VA examination showed no complaint, findings, or 
diagnosis of psuedofolliculitis barbae.  

On VA examination in February 2007, the claims file was 
reviewed.  The examiner noted a rash in the beard area with 
bumps or cysts at the folds.  There were no systemic 
symptoms.  The examiner noted no treatment in the past 12 
months.  The examiner found that the percent of exposed areas 
affected was between 20 and 40 percent and that the percent 
of total body area affected was greater than 5 percent but 
less than 20 percent.  

As to the May 2003 VA examination, there were no findings of 
pseudofolliculitis barbae noted on examination or reported by 
way of history.  Between the date of the May 2003 VA 
examination and VA examination in February 2007, there are no 
records of treatment for a skin disorder, including 
pseudofolliculitis barbae.  Thus, a compensable rating under 
any potentially applicable Diagnostic Code is not supported 
by the record, prior to February 12, 2007.  38 C.F.R. § 4.31.  

On VA examination on February 12, 2007, the examiner found 
that the percent of exposed areas affected was between 20 and 
40 percent and that the percent of total body area affected 
was greater than 5 percent but less than 20 percent 5.  This 
does not show that the veteran had more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, that is, the head, face, and neck.  And there is no 
evidence of constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  There are no records of 
treatment for pseudofolliculitis barbae after the February 
2007 VA examination.  For these reasons, a rating higher than 
30 percent since February 12, 2007, under the current 
criteria of for a skin disorder is not warranted.  See, DC 
7806.  

Under Diagnostic Code 7800, the criteria for the next higher, 
50 percent, are disfiguring scars of the head, face, and neck 
with four or five characteristics of disfigurement.  However, 
there have been no findings of a scar 5 or more inches in 
length, a scar at least one-quarter inch wide at widest part, 
surface contour of a scar elevated or depressed on palpation, 
a scar adherent to underlying tissue, hypo or hyper-pigmented 
scarring in an area exceeding six square inches, abnormal 
skin texture in an area exceeding six square inches, missing 
underlying soft tissue in an area exceeding six square 
inches, or skin indurated and inflexible in an area exceeding 
six square inches.  For these reasons, a rating higher than 
30 percent since February 12, 2007, under Diagnostic Code 
7800 is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae prior to February 12, 2007, and in 
excess of 30 percent from February 12, 2007, forward, is 
denied.  


REMAND

Unfortunately, a remand is required on the issue of service 
connection for memory loss as due to undiagnosed illness.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for memory loss due to 
undiagnosed illness.  His service medical records reveal that 
in a medical history of January 1999 and a treatment record 
of January 2003 there is a complaint of short term memory 
loss, as well as a January 2003 separation examination report 
where the veteran reports a memory loss by way of history.  
No clinical finding of a neurological abnormality was noted.  
While the post-service medical evidence is devoid or any 
indication that the veteran has complained of or received 
treatment for memory loss, and he has acknowledged the fact 
that he has not received treatment for this condition on VA 
general medical examination in May 2003, there is some 
contradicting medical evidence in the file as to whether the 
veteran currently has a memory loss.  A VA mental disorders 
examination report dated in February 2007 shows that on 
examination the veteran was noted to have normal remote 
memory, mildly impaired recent memory, and mildly impaired 
immediate memory.  The examiner stated that on psychological 
testing the veteran did not show any evidence of forgetting 
or excessive memory loss and that his performance was within 
normal limits for his age and education.  The examiner 
reported that time permitted only a brief testing to be done 
and the results suggested that the veteran's memory was fully 
intact.  It was stated that if more detailed results were 
desired, the veteran should be referred for 
neuropsychological testing.  Thus, it is not clear from the 
record if the veteran currently suffers from any memory 
impairment and, if so, whether or not such impairment can be 
attributed to a known diagnosis.  The Board finds that this 
matter must be remanded for clarification.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Afford the veteran an appropriate VA 
examination to determine the exact nature 
of any current disability manifested by 
memory loss.  The claims folder and a 
copy of this remand are to be made 
available to the examiner in conjunction 
with the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner should render diagnoses of 
all current disabilities manifested by 
memory loss.  The examiner should 
specifically indicate whether or not 
memory loss is a symptom of a diagnosed 
disability or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnoses, including  neuropsychological 
testing, are to be done.  If no such 
disorder is found, the examiner should so 
state.

If there are any objective indications of 
memory loss that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.

The examiner should also render an 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by memory loss.  Is it as 
least as likely as not that any current 
disability manifested by memory loss had 
its onset during service and/or is 
related to an in-service disease or 
injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

2.  Thereafter, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


